Case 1:20-cv-01660-JMS-DLP Document 63 Filed 12/14/20 Page 1 of 1 PageID #: 2041




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 INDY 10 BLACK LIVES MATTER,               )
 et al.,                                   )
                                           )
               Plaintiffs,                 )
                                           )
               v.                          )       No. 1:20-CV-01660-JMS-DLP
                                           )
 CITY OF INDIANAPOLIS,                     )
                                           )
               Defendant.                  )

                                           Order

        The parties having filed their Stipulation to Dismiss with Prejudice and the Court

 having reviewed the filing hereby acknowledges that this case is DISMISSED with

 prejudice, with each party to pay its own costs and attorneys’ fees [62].




       Date: 12/14/2020




 To:   All ECF-registered counsel of record
